UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-33303 TARGA RESOURCES PARTNERS LP (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 65-1295427 (I.R.S. Employer Identification No.) 1000 Louisiana, Suite 4300, Houston, Texas (Address of principal executive offices) (Zip Code) (713) 584-1000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þ Yes ¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ¨ Yes ¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer þ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨ Yes þ No As of May 1, 2010, there were 67,980,596 Common Units and 1,387,360 General Partner Units outstanding. PART I—FINANCIAL INFORMATION Item 1. Financial Statements. 5 Consolidated Balance Sheets as of March 31, 2010 and December 31, 2009 5 Consolidated Statements of Operations for the three months ended March 31, 2010 and 2009 6 Consolidated Statements of Comprehensive Income for the three months ended March 31, 2010 and 2009 7 Consolidated Statement of Changes in Owners' Equity for the three months ended March 31, 2010 8 Consolidated Statements of Cash Flows for the three months ended March 31, 2010 and 2009 9 Notes to Consolidated Financial Statements 10 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 39 Item 4. Controls and Procedures. 42 PART II—OTHER INFORMATION Item 1. Legal Proceedings. 43 Item 1A. Risk Factors. 43 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 43 Item 3. Defaults Upon Senior Securities. 44 Item 4. (Removed and Reserved). 44 Item 5. Other Information. 44 Item 6. Exhibits. 45 SIGNATURES Signatures 47 1 As generally used in the energy industry and in this Quarterly Report on Form 10-Q (the “Quarterly Report”), the identified terms have the following meanings: Bbl Barrels BBtu Billion British thermal units Btu British thermal units, a measure of heating value /d Per day gal Gallons MBbl Thousand barrels Mcf Thousand cubic feet MMBbl Million barrels MMBtu Million British thermal units MMcf Million cubic feet NGL(s) Natural gas liquid(s) Price Index Definitions IF-NGPL MC Inside FERC Gas Market Report, Natural Gas Pipeline, Mid-Continent IF-Waha Inside FERC Gas Market Report, West Texas Waha NY-WTI NYMEX, West Texas Intermediate Crude Oil OPIS-MB Oil Price Information Service, Mont Belvieu, Texas As used in this Quarterly Report, unless the context otherwise requires, “we,” “us,” “our,” the “Partnership” and similar terms refer to Targa Resources Partners LP, together with its consolidated subsidiaries. Cautionary Statement About Forward-Looking Statements Our reports, filings and other public announcements may from time to time contain statements that do not directly or exclusively relate to historical facts. Such statements are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. You can typically identify forward-looking statements by the use of forward-looking words, such as “may,” “could,” “project,” “believe,” “anticipate,” “expect,” “estimate,” “potential,” “plan,” “forecast” and other similar words. All statements that are not statements of historical facts, including statements regarding our future financial position, business strategy, budgets, projected costs and plans and objectives of management for future operations, are forward-looking statements. These forward-looking statements reflect our intentions, plans, expectations, assumptions and beliefs about future events and are subject to risks, uncertainties and other factors, many of which are outside our control. Important factors that could cause actual results to differ materially from the expectations expressed or implied in the forward-looking statements include known and unknown risks. These risks and uncertainties, many of which are beyond our control, include, but are not limited to, the risks set forth in “Item 1A. Risk Factors” as well as the following: · our ability to access the debt and equity markets, which will depend on general market conditions and the credit ratings for our debt obligations; · the amount of collateral required to be posted from time to time in our transactions; · our success in risk management activities, including the use of derivative financial instruments to hedge commodity and interest rate risks; 2 · the level of creditworthiness of counterparties to transactions; · changes in laws and regulations, particularly with regard to taxes, safety and protection of the environment; · the timing and extent of changes in natural gas, natural gas liquids and other commodity prices, interest rates and demand for our services; · weather and other natural phenomena; · industry changes, including the impact of consolidations and changes in competition; · our ability to obtain necessary licenses, permits and other approvals; · the level and success of crude oil and natural gas drilling around our assets and our success in connecting natural gas supplies to our gathering and processing systems and NGL supplies to our logistics and marketing facilities; · our ability to grow through acquisitions or internal growth projects and the successful integration and future performance of such assets; · general economic, market and business conditions; and · the risks described in this Quarterly Report and our Annual Report on Form 10-K for the year ended December31, 2009 (the “Annual Report”). Although we believe that the assumptions underlying our forward-looking statements are reasonable, any of the assumptions could be inaccurate, and, therefore, we cannot assure you that the forward-looking statements included in this Quarterly Report will prove to be accurate. Some of these and other risks and uncertainties that could cause actual results to differ materially from such forward-looking statements are more fully described in “Item 1A. Risk Factors” in this Quarterly Report and our Annual Report. Except as may be required by applicable law, we undertake no obligation to publicly update or advise of any change in any forward-looking statement, whether as a result of new information, future events or otherwise. 3 PART I—FINANCIAL INFORMATION Item 1. Financial Statements. TARGA RESOURCES PARTNERS LP CONSOLIDATED BALANCE SHEETS March 31, December 31, (Unaudited) (In millions) ASSETS Current assets: Cash and cash equivalents $ $ Trade receivables, net of allowances of $2.0 million and $2.2 million Inventory Assets from risk management activities Other current assets Total current assets Property, plant and equipment, at cost Accumulated depreciation ) ) Property, plant and equipment, net Long-term assets from risk management activities Investment in unconsolidated affiliate Other long-term assets Total assets $ $ LIABILITIES AND OWNERS' EQUITY Current liabilities: Accounts payable to third parties $ $ Accounts payable to affiliates Accrued liabilities Liabilities from risk management activities Total current liabilities Long-term debt payable to third parties Long-term liabilities from risk management activities Deferred income taxes Other long-term liabilities Commitments and contingencies (see Note 9) Owners' equity: Common unitholders (67,980,596 and 61,639,846 units issued and outstanding as of March 31, 2010 and December 31, 2009) General partner (1,387,360 and 1,257,957 units issued and outstanding as of March 31, 2010 and December 31, 2009) Accumulated other comprehensive loss ) ) Noncontrolling interest in subsidiary Total owners' equity Total liabilities and owners' equity $ $ See notes to consolidated financial statements 4 TARGA RESOURCES PARTNERS LP CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended March 31, (Unaudited) (In millions) Revenues from third parties $ $ Revenues from affiliates Total operating revenues Costs and expenses: Product purchases from third parties Product purchases from affiliates Operating expenses from third parties Operating expenses from affiliates Depreciation and amortization expenses General and administrative expenses Income from operations Other income (expense): Interest expense from affiliate - ) Other interest expense, net ) ) Equity in earnings of unconsolidated investment Loss on mark-to-market derivative instruments ) - Other - ) ) Income (loss) before income taxes ) Income tax expense: Current ) ) Deferred ) Net income (loss) ) Less: Net income (loss) attributable to noncontrolling interest ) Net income (loss) attributable to Targa Resources Partners LP $ $ ) Net loss attributable to predecessor operations $ - $ ) Net income attributable to general partner Net income (loss) allocable to limited partners ) Net income (loss) attributable to Targa Resources Partners LP $ $ ) Net income (loss) per limited partner unit - basic and diluted $ $ ) Weighted average limited partner units outstanding - basic and diluted See notes to consolidated financial statements 5 TARGA RESOURCES PARTNERS LP CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME Three Months Ended March 31, (Unaudited) (In millions) Net income (loss) $ $ ) Other comprehensive income: Commodity hedges: Change in fair value Reclassification adjustment for settled periods ) Interest rate hedges: Change in fair value ) ) Reclassification adjustment for settled periods Foreign currency translation adjustment - ) Other comprehensive income Comprehensive income Less: Comprehensive income (loss) attributable to noncontrolling interest ) Comprehensive income attributable to Targa Resources Partners LP $ $ See notes to consolidated financial statements 6 TARGA RESOURCES PARTNERS LP CONSOLIDATED STATEMENT OF CHANGES IN OWNERS' EQUITY Accumulated Other Limited General Comprehensive Noncontrolling Partners Partner Loss Interest Total (Unaudited) (In millions) Balance, December 31, 2009 $ $ $ ) $ $ Issuance of common units: Equity offering - - Distributions to noncontrolling interest - - - ) ) Amortization of equity awards - - - Other comprehensive income - - - Net income - Distributions to unitholders ) ) - - ) Balance, March 31, 2010 $ $ $ ) $ $ See notes to consolidated financial statements 7 TARGA RESOURCES PARTNERS LP CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended March 31, (Unaudited) (In millions) Cash flows from operating activities Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Amortization in interest expense Amortization in general and administrative expense Depreciation and amortization expense Interest expense on affiliate indebtedness - Accretion of asset retirement obligations Deferred income tax expense Equity in earnings of unconsolidated investment, net of distributions ) Risk management activities Changes in operating assets and liabilities: Receivables and other assets Inventory Accounts payable and other liabilities ) ) Net cash provided by operating activities Cash flows from investing activities Outlays for property, plant and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities Proceeds from borrowings under credit facility - Repayments of credit facility ) - Proceeds from equity offerings - Distributions to unitholders ) ) General partner contributions - Parent distributions - ) Distributions to noncontrolling interest ) - Net cash used in financing activities ) ) Net change in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See notes to consolidated financial statements 8 Targa Resources Partners LP Notes to Consolidated Financial Statements (Unaudited) Except as noted within the context of each footnote disclosure, the dollar amounts presented in the tabular data within these footnote disclosures are stated in millions of dollars. Note 1—Organization and Operations Targa Resources Partners LP is a publicly traded Delaware limited partnership formed by Targa Resources, Inc. (“Targa” or “Parent”). In this report, unless the context requires otherwise, references to “we,” “us,” “our” or the “Partnership” are intended to mean the business and operations of Targa Resources Partners LP and its consolidated subsidiaries. References to “TRP LP” are intended to mean Targa Resources Partners LP, individually, and not on a consolidated basis. Our common units are listed on the New York Stock Exchange under the symbol “NGLS.” Our business operations consist of natural gas gathering and processing and the fractionating, storing, terminalling, transporting, distributing and marketing of natural gas liquids (“NGLs”). We operate in two divisions: (i) Natural Gas Gathering and Processing (also a segment) and (ii) NGL Logistics and Marketing. Our NGL Logistics and Marketing division consists of three segments: (a) Logistics Assets, (b) NGL Distribution and Marketing and (c) Wholesale Marketing. See Note 13. Targa Resources GP LLC is a Delaware single-member limited liability company, formed to own a 2% general partner interest in us. Its primary business purpose is to manage our affairs and operations. Targa Resources GP LLC is an indirect wholly-owned subsidiary of Targa. On September24, 2009, we acquired Targa’s interests in Targa Downstream LP, Targa LSNG LP, Targa Downstream GP LLC and Targa LSNG GP LLC (collectively, the “Downstream Business”) in a transaction among entities under common control. See Note 15. Note 2—Basis of Presentation These unaudited consolidated financial statements include our accounts and, prior to September24, 2009, the assets, liabilities and operations of the Downstream Business. Targa’s conveyance to us of the Downstream Business has been accounted for as a transfer of net assets between entities under common control. We recognize transfers of net assets between entities under common control at Targa’s historical basis in the net assets conveyed. In addition, transfers of net assets between entities under common control are accounted for as if the transfer occurred at the beginning of the period, and prior years are retroactively adjusted to furnish comparative information similar to the pooling of interests method. These unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and with the instructions to Form10-Q and Article10 of RegulationS-X. Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. The year-end balance sheet data was derived from audited financial statements but does not include all disclosures required by GAAP. The unaudited consolidated financial statements for the three months ended March31, 2010 and 2009 include all adjustments, both normal and recurring, which are, in the opinion of management, necessary for a fair statement of the results for the interim periods. All significant intercompany balances and transactions have been eliminated in consolidation. Transactions between us and other Targa operations have been identified in the unaudited consolidated financial statements as transactions between affiliates. See Note 8. Our financial results for the three months ended March31, 2010 are not necessarily indicative of the results that may be expected for the full year ending December31, 2010. These unaudited consolidated financial statements and other information included in this Quarterly Report should be read in conjunction with our consolidated financial statements and notes thereto included in our Annual Report. We have been allocated certain general and administrative expenses incurred by our Parent in accordance with an Omnibus Agreement. See Note 8. 9 Note 3—Accounting Policies and Related Matters Accounting Policy Updates/Revisions The accounting policies followed by the Company are set forth in Note 4 of the Notes to Consolidated Financial Statements in our Annual Report on Form10-K for the year ended December31, 2009, and are supplemented by the notes to these consolidated financial statements. There have been no significant changes to these policies and it is suggested that theseconsolidated financial statements be read in conjunction with the consolidated financial statements and notes included in our Annual Report. Accounting Pronouncements Recently Adopted In December 2009, the Financial Accounting Standards Board (“FASB”) amended consolidation guidance for variable interest entities (“VIEs”) by issuing Accounting Standards Update (“ASU”)2009-17, “Improvements to Financial Reporting by Enterprises Involved with Variable Interest Entities”. The new guidance eliminates the scope exception for qualifying special-purpose entities, amends certain guidance for determining whether an entity is a VIE, expands the list of events that trigger reconsideration of whether an entity is a VIE, requires a qualitative rather than a quantitative analysis to determine the primary beneficiary of a VIE, requires continuous assessments of whether a company is the primary beneficiary of a VIE, and requires enhanced disclosures about a company’s involvement with a VIE. Prior to adoption, we did not have any interests in a VIE. We adopted the amended guidance on January1, 2010 and our adoption of this new guidance did not result in any interests being identified as VIEs. In January2010, the FASB issued ASU2010-06, “Improving Disclosures About Fair Value Measurements,” which provides amendments to fair value disclosures. ASU 2010-06 requires additional disclosures and clarifications of existing disclosures for recurring and nonrecurring fair value measurements. The revised guidance for transfers into and out of Level1 and Level2 categories, as well as increased disclosures around inputs to fair value measurement, was adopted January 1, 2010. The amendments to Level3 disclosures were delayed until periods beginning after December 15, 2010 and are not anticipated to have a material impact on our financial statements upon adoption. Note 4—Property, Plant and Equipment Property, plant and equipment and accumulated depreciation were as follows as of the dates indicated: March 31, December 31, Natural gas gathering systems $ $ Processing and fractionation facilities Terminalling and natural gas liquids storage facilities Transportation assets Other property, plant and equipment Land Construction in progress Accumulated depreciation ) ) $ $ 10 Note 5—Debt Obligations Consolidated debt obligations consisted of the following as of the dates indicated: March 31, December 31, Senior secured revolving credit facility, variable rate, due February 2012 $ $ Senior unsecured notes, 8¼% fixed rate, due July 2016 Senior unsecured notes, 11¼% fixed rate, due July 2017 (1) Total long-term debt $ $ Letters of credit issued $ $ The carrying amount of the notes includes $11.0million of unamortized original issue discount as of March31, 2010. The following table shows the range of interest rates paid and weighted-average interest rate paid on our variable-rate debt obligations during the three months ended March 31, 2010: Range of interest Weighted average rates paid interest rate paid Senior secured revolving credit facility 1.2% to 3.5% 1.4% Compliance with Debt Covenants As of March31, 2010, we are in compliance with the covenants contained in our various debt agreements. Note 6—Partner Equity and Distributions On January19, 2010, we completed a public offering of 5,500,000 common units representing limited partner interests in the Partnership (“common units”) under our existing shelf registration statement on Form S-3 at a price of $23.14per common unit ($22.17per common unit, net of underwriting discounts), providing net proceeds of $121.9million. Pursuant to the exercise of the underwriters’ overallotment option, we sold an additional 825,000common units at $23.14per common unit, providing net proceeds of $18.3million. We used the net proceeds from the offering for general partnership purposes, which included reducing borrowings under our senior secured credit facility. Distributions declared and paid during the three months ended March31, 2010 and 2009 were as follows: Distributions Paid Distributions For the Three Limited Partners General Partner per limited Date Paid Months Ended Common Subordinated Incentive 2% Total partner unit (In millions, except per unit amounts) February 12, 2010 December 31, 2009 - February 13, 2009 December 31, 2008 Subsequent Events. On April14, 2010, we completed a secondary public offering of 8,500,000 common units owned by Targa LP Inc., a wholly-owned subsidiary of Targa. The Partnership will not receive any of the proceeds from this offering and the number of outstanding common units of the Partnership will remain unchanged. Targa LP, Inc. has granted the underwriters a 30-day option to purchase up to 1,275,000 additional common units. 11 On April19, 2010, we announced a cash distribution of $0.5175 per unit on our outstanding common units. The distribution will be paid on May14, 2010 to unitholders of record on May7, 2010 for the three months ended March31, 2010. The total distribution to be paid is $38.8million. Note 7—Derivative Instruments and Hedging Activities Our principal market risks are our exposure to changes in commodity prices, particularly to the prices of natural gas and NGLs, as well as changes in interest rates. Commodity Price Risk. A majority of our gathering and processing revenues are derived from percent-of-proceeds contracts under which we receive a portion of the natural gas and/or NGLs, or equity volumes, as payment for services. The prices of natural gas and NGLs are subject to market fluctuations in response to changes in supply, demand, market uncertainty and a variety of additional factors beyond our control. We monitor these risks and enter into commodity derivative transactions designed to mitigate the impact of commodity price fluctuations on our business. Cash flows from a derivative instrument designated as a hedge are classified in the same category as the cash flows from the item being hedged. The primary purpose of our commodity risk management activities is to hedge our exposure to commodity price risk and reduce fluctuations in our operating cash flow despite fluctuations in commodity prices. In an effort to reduce the variability of our cash flows, as of March31, 2010, we have hedged the commodity price associated with a significant portion of our expected natural gas, NGL and condensate equity volumes for the years 2010 through 2013 by entering into derivative financial instruments including swaps and purchased puts (or floors). The percentages of our expected equity volumes that are hedged decrease over time. With swaps, we typically receive an agreed upon fixed price for a specified notional quantity of natural gas or NGLs and we pay the hedge counterparty a floating price for that same quantity based upon published index prices. Since we receive from our customers substantially the same floating index price from the sale of the underlying physical commodity, these transactions are designed to effectively lock-in the agreed fixed price in advance for the volumes hedged. In order to avoid having a greater volume hedged than our actual equity volumes, we typically limit our use of swaps to hedge the prices of less than our expected natural gas and NGL equity volumes. We sometimes utilize purchased puts (or floors) to hedge expected equity commodity volumes without creating volumetric risk. Our commodity hedges may expose us to the risk of financial loss in certain circumstances. Our hedging arrangements provide us protection on the hedged volumes if market prices decline below the prices at which these hedges are set. If market prices rise above the prices at which we have hedged, we will receive less realized revenue on the hedged volumes than we would receive in the absence of hedges. We have tailored our hedges to generally match the NGL product composition and the NGL and natural gas delivery points to those of our physical equity volumes. Our NGL hedges cover baskets of ethane, propane, normal butane, iso-butane and natural gasoline based upon our expected equity NGL composition or sometimes cover the specific expected products. We believe this strategy avoids uncorrelated risks resulting from employing hedges on crude oil or other petroleum products as “proxy” hedges of NGL prices. Additionally, our NGL hedges are based on published index prices for delivery at Mont Belvieu and our natural gas hedges are based on published index prices, which closely approximate our actual NGL and natural gas delivery points. We hedge a portion of our condensate sales using crude oil hedges that are based on the NYMEX futures contracts for West Texas Intermediate light, sweet crude, which approximate the prices received for condensate. At March31, 2010, the notional volumes of our commodity hedges were: Commodity Instrument Unit Natural Gas Swaps MMBtu/d NGL Swaps Bbl/d - NGL Floors Bbl/d - - Condensate Swaps Bbl/d 12 Interest Rate Risk. We are exposed to changes in interest rates, primarily as a result of variable rate borrowings under our senior secured revolving credit facility. To the extent that interest rates increase, interest expense for our revolving debt will also increase. As of March31, 2010, we had borrowings of $317.9million outstanding under our senior secured revolving credit facility. In an effort to reduce the variability of our cash flows, we have entered into several interest rate swap and interest rate basis swap agreements. Under these agreements, which are accounted for as cash flow hedges, the base interest rate on the specified notional amount of our variable rate debt is effectively fixed for the term of each agreement and ineffectiveness is required to be measured each reporting period. The fair values of the interest rate swap agreements, which are adjusted regularly, have been aggregated by counterparty for classification in our consolidated balance sheets. Accordingly, unrealized gains and losses relating to the interest rate swaps are recorded in accumulated other comprehensive income (“OCI”) until the interest expense on the related debt is recognized in earnings. Credit Risk. Our credit exposure related to commodity derivative instruments is represented by the fair value of contracts with a net positive fair value to us at the reporting date. At such times, these outstanding instruments expose us to credit loss in the event of nonperformance by the counterparties to the agreements. Should the creditworthiness of one or more of our counterparties decline, our ability to mitigate nonperformance risk is limited to a counterparty agreeing to either a voluntary termination and subsequent cash settlement or a novation of the derivative contract to a third party. In the event of a counterparty default, we may sustain a loss and our cash receipts could be negatively impacted. As of March 31, 2010, affiliates of Goldman Sachs, Barclays Bank and Credit Suisse accounted for 68%, 15% and 10% of our counterparty credit exposure related to commodity derivative instruments. Goldman Sachs, Barclays Bank and Credit Suisse are major financial institutions, each possessing investment grade credit ratings based upon minimum credit ratings assigned by Standard & Poor’s Ratings Services. The following schedules reflect the fair values of derivative instruments in our financial statements: Asset Derivatives Liability Derivatives Balance Fair Value as of Balance Fair Value as of Sheet March 31, December 31, Sheet March 31, December 31, Location Location Derivatives designated as hedging instruments Commodity contracts Current assets $ $ Current liabilities $ $ Long-term assets Long-term liabilities Interest rate contracts Current assets Current liabilities Long-term assets Long-term liabilities Total derivatives designated as hedging instruments Derivatives not designated as hedging instruments Commodity contracts Current assets Current liabilities Long-term assets Long-term liabilities - - Total derivatives not designated as hedging instruments Total derivatives $ The fair value of derivative instruments, depending on the type of instrument, was determined by the use of present value methods or standard option valuation models with assumptions about commodity prices based on those observed in underlying markets. These contracts may expose us to the risk of financial loss in certain circumstances. Our hedging arrangements provide us protection on the hedged volumes if prices decline below the prices at which these hedges are set. If prices rise above the prices at which we have hedged, we will receive less revenue on the hedged volumes than we would receive in the absence of hedges. 13 Our earnings are also affected by the use of the mark-to-market method of accounting for certain derivative financial instruments that do not qualify for hedge accounting or that have not been designated as hedges. The changes in fair value of instruments that do not qualify are recorded on the balance sheets and through earnings (i.e., using the “mark-to-market” method) rather than being deferred until the anticipated transaction affects earnings. The use of mark-to-market accounting for financial instruments can cause non-cash earnings volatility due to changes in the underlying commodity price indices. Mark-to-market losses of $0.4million were recorded in 2010. No mark-to-market gains (losses) were recorded during the three months ended March31, 2009. The following tables reflect amounts reclassified from OCI to revenue and expense: Amount of Gain (Loss) Amount of Gain (Loss) Reclassified from OCI into Reclassified from OCI into Location of Gain (Loss) Income (Effective Portion) Income (Ineffective Portion) Reclassified from Three Months Ended March 31, Three Months Ended March 31, OCI into Income Interest expense, net $ ) $ ) $
